            Case 1:18-cv-02579-ABJ Document 7 Filed 12/13/18 Page 1 of 6



                           U N IT E D S T A T E S D IS T R IC T C O U R T
                           F O R T H E D IS T R IC T O F C O LU M B IA

 AMERICAN OVERSIGHT,
                       Plaintiff,
                v.                                        Civil Action No. 18-2579-ABJ
 U.S. DEPARTMENT OF STATE,
                       Defendant.


            DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT

       Defendant, the United States Department of State, by and through its undersigned counsel,

respectfully submits this answer to the complaint filed by Plaintiff American Oversight.

                                    A FFIRMATIVE D EFENSES

       1.      The complaint fails in whole or in part to state a claim upon which relief can be

granted.

       2.      Plaintiff is not entitled to information protected from disclosure by one or more

exemptions to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552.

       3.      The Court lacks subject-matter jurisdiction to award relief that exceeds that

authorized by FOIA.

                       R ESPONSES TO THE N UMBERED PARAGRAPHS

       Defendant denies all of the allegations in the complaint, including the relief sought, except

to the extent specifically admitted herein. Defendant admits, denies, or otherwise answers the

numbered paragraphs in the complaint as follows:

       1.      This paragraph does not contain allegations but rather a characterization to which

no response is required.
             Case 1:18-cv-02579-ABJ Document 7 Filed 12/13/18 Page 2 of 6



                                      Jurisdiction and Venue 1

        2.      This paragraph does not contain allegations but rather a conclusion of law to which

no response is required. To the extent that a response is deemed required, Defendant admits that

this Court has jurisdiction subject to the terms and limitations of FOIA.

        3.      This paragraph does not contain allegations but rather a conclusion of law to which

no response is required. To the extent that a response is deemed required, Defendant admits only

that venue is proper in the judicial district.

        4.      This paragraph does not contain allegations but rather a conclusion of law to which

no response is required. To the extent that a response is deemed required, Defendant admits only

that Plaintiff is deemed to have constructively exhausted its administrative remedies under 5

U.S.C. § 552(a)(6)(C)(i).

                                                 Parties

        5.      Defendant lacks knowledge or information sufficient to form a belief about the

allegations in this paragraph.

        6.      Defendant admits the allegations in the first sentence of this paragraph. Defendant

lacks knowledge or information sufficient to form a belief about the allegations in the second

sentence of this paragraph.

                                          Statement of Facts

        7.      Defendant admits that has it received seven FOIA requests from Plaintiff as

specified in the following paragraphs.

        8.      Admit.




1
  Defendant has included the headings from the complaint for the sole purpose of assisting in the
reading of this answer and does not admit the accuracy of those headings.
                                                   2
             Case 1:18-cv-02579-ABJ Document 7 Filed 12/13/18 Page 3 of 6



       9.       Admit.

       10.      Admit.

       11.      Admit.

       12.      Admit.

       13.      Admit.

       14.      Admit.

       15.      Admit.

       16.      Admit.

       17.      Admit.

       18.      Admit.

       19.      Admit.

       20.      Defendant admits that Plaintiff requested the records of the Ambassador or any

Counselor for Public Affairs of the U.S. Embassies in the following nations: India, China, Israel,

Mexico, Brazil, Egypt, Indonesia, Saudi Arabia, Ireland, Azerbaijan, Georgia, Qatar, Canada,

Philippines, Russia, South Korea, Turkey, the United Arab Emirates, the United Kingdom, and

Uruguay. Defendant denies that Plaintiff requested the records of the Chief of Mission of those

U.S. Embassies.

       21.      Admit.

       22.      Admit.

       23.      Admit.

       24.      Admit.

       25.      Admit.

       26.      Admit.



                                                3
             Case 1:18-cv-02579-ABJ Document 7 Filed 12/13/18 Page 4 of 6



       27.      Admit.

       28.      Admit.

       29.      Admit.

       30.      Admit.

       31.      Admit.

       32.      Admit.

       33.      Admit.

       34.      Admit.

       35.      Admit.

       36.      Admit.

       37.      Admit.

       38.      Admit.

       39.      Admit.

       40.      Admit.

       41.      Admit.

       42.      Admit.

       43.      Admit.

       44.      Admit.

       45.      Admit.

       46.      Admit.

       47.      Defendant admits that it has not notified Plaintiff of determinations with respect to

its requests and that Plaintiff has constructively exhausted its administrative remedies.




                                                  4
             Case 1:18-cv-02579-ABJ Document 7 Filed 12/13/18 Page 5 of 6



                                              Count I

       48.      Defendant incorporates its responses to paragraphs 1 through 47 as set forth herein.

       49.      Defendant lacks knowledge or information sufficient to form a belief about the

allegations in this paragraph.

       50.      Defendant admits that it is an agency of the United States as defined by 5 U.S.C.

§ 552(f)(1) and that it is subject to FOIA.

       51.      Deny.

       52.      This paragraph does not contain allegations but rather conclusions of law to which

no response is required. To the extent a response is deemed required, Defendant denies the

statements in this paragraph.

       53.      This paragraph does not contain allegations but rather conclusions of law to which

no response is required. To the extent a response is deemed required, Defendant denies the

statements in this paragraph.

                                              Count II

       54.      Defendant incorporates its responses to the foregoing paragraphs as set forth herein.

       55.      Defendant lacks knowledge or information sufficient to form a belief about the

allegations in this paragraph.

       56.      Defendant admits that it is an agency of the United States as defined by 5 U.S.C.

§ 552(f)(1) and that it is subject to FOIA.

       57.      This paragraph does not contain allegations but rather conclusions of law to which

no response is required. To the extent a response is deemed required, Defendant denies the

statements in this paragraph.




                                                  5
              Case 1:18-cv-02579-ABJ Document 7 Filed 12/13/18 Page 6 of 6



        58.      This paragraph does not contain allegations but rather conclusions of law to which

no response is required. To the extent a response is deemed required, Defendant denies the

statements in this paragraph.

        59.      This paragraph does not contain allegations but rather conclusions of law to which

no response is required. To the extent a response is deemed required, Defendant denies the

statements in this paragraph.

        60.      This paragraph does not contain allegations but rather conclusions of law to which

no response is required. To the extent a response is deemed required, Defendant denies the

statements in this paragraph.

                                           Requested Relief

        The remainder of Plaintiff’s complaint consists of Plaintiff’s request for relief, to which no

response is required. To the extent that a response is deemed required, Defendant denies that

Plaintiff is entitled to any of the requested relief.



 Dated: December 13, 2018                          Respectfully submitted,

                                                   JESSIE K. LIU, D.C. Bar #472845
                                                   United States Attorney

                                                   DANIEL F. VAN HORN, D.C. Bar #924092
                                                   Chief, Civil Division

                                                   By: /s/ Johnny Walker
                                                   JOHNNY H. WALKER, D.C. Bar # 991325
                                                   Assistant United States Attorney
                                                   555 4th Street, N.W.
                                                   Washington, District of Columbia 20530
                                                   Telephone: 202 252 2575
                                                   Email: johnny.walker@usdoj.gov

                                                   Counsel for Defendant



                                                    6
